Case 3:17-cv-06365-MAS-LHG Document 122 Filed 01/15/19 Page 1 of 1 PageID: 2217



 Richard Hernandez                                     Paul C. Curnin (pro hac vice)
 McCARTER & ENGLISH, LLP                               Craig S. Waldman (pro hac vice)
 Four Gateway Center                                   Daniel J. Stujenske (pro hac vice)
 100 Mulberry Street                                   SIMPSON THACHER & BARTLETT LLP
 Newark, New Jersey 07102                              425 Lexington Avenue
 Telephone: (973) 848-8615                             New York, New York 10017-3954
 Facsimile: (973) 297-6615                             Telephone: (212) 455-2000
                                                       Facsimile: (212) 455-2502

                                      Attorneys for Defendants
                   Valeant Pharmaceuticals International, Inc. and Robert L. Rosiello

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                  :
 LORD ABBETT INVESTMENT TRUST –                   :
 LORD ABBETT SHORT DURATION                       :          Civil Action No. 17-6365(MAS)(LHG)
 INCOME FUND, et al.,                             :
                                                  :
                          Plaintiffs,             :
                                                  :          NOTICE OF APPEARANCE
                   v.                             :
                                                  :
                                                  :
 VALEANT PHARMACEUTICALS                          :
 INTERNATIONAL, INC., et al.,                     :
                                                  :
                          Defendants.             :
                                                  :



         PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of Defendants

 Valeant Pharmaceuticals International, Inc. and Robert L. Rosiello.

                                                       McCARTER & ENGLISH, LLP
                                                       Attorneys for Defendants
                                                       Valeant Pharmaceuticals International, Inc.
                                                       and Robert L. Rosiello


                                                       By:      s/ Omar Bareentto
                                                                Omar Bareentto
 Dated: January 15, 2019




 ME1 29028653v.1
